USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

pO TEAILED: M220
DATE FILED:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THERESA HARARI,
Plaintiff,
~against- PURSUANT TO RULE 68
CITY OF NEW YORK, . 19-cv-2468 (ALC) (OTW)

Defendant.

 

imme nX

 

WHEREAS, by Complaint filed March 19, 2019, Plaintiff Theresa Harari
commenced the above-captioned action against the City of New York (“City”) alleging
violations of 42 U.S.C, § 1981, 42 U.S.C. § 1983, the Civil Rights Act of 1964 (“Title VII”),
Americans with Disabilities Act (“ADA”), the Family and Medical Leave Act (“FMLA”), and
Title VII;

WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure,
plaintiff accepted Defendant’s Offer of Judgment dated December 6, 2019, taking judgment
against Defendant in this action in the amount of Ten Thousand and One Dollars ($10,001.00),
plus reasonable attorneys’ fees and costs accrued through December 18, 2019, in full satisfaction
of all claims or rights that Plaintiff may have as to damages, or any other form of relief, arising
out of the alleged acts or omissions of Defendant, and any official or employee, either past or
present, of Defendant, in connection with the facts and circumstances that are the subject of this
action, from the beginning of the world to the date of Plaintiff's acceptance of the Offer on

December 18, 2019;

 

 
It is hereby ORDERED and ADJUDGED:

1. Plaintiff Theresa Harari has judgment against Defendant in the amount of Ten

Thousand and One Dollars ($10,001.00).

2. Plaintiffs reasonable attorneys’ fees and costs to be paid pursuant to the
judgment have been determined by agreement between the parties,

SO ORDERED,
Hon. Andrew L, Carter Jr,
United States District Judge

\-2\-20

 

 

 
